DETAILED ACTION
This communication is a Second Non-Final Office Action on the merits in response to communications received on 03/07/2022.  Therefore, Claims 1-20 are pending and are addressed below.

In view of the appeal brief filed on 03/07/2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                      /NATHAN C UBER/                      Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holtham (US Patent Application Publication 2018/0247227 A1) in view of Leavitt et al. (US Patent Application Publication 2018/0308090 A1) and Avagyan et al. (US Patent Publication 9,898,515 B1).
Regarding Claim 1, 8 and 15, Holtham teaches:
A computer-implemented method/ non-transitory computer-readable storage medium/ system for matching bank statements to invoices, the method being executed by one or more processors and comprising (See Holtham ¶ [0063] - describes a system using machine learning to match invoices to bank statements, among other types of applications and [0079] - describes the system running on instructions stored in non-transitory medium): 
defining a (See Holtham ¶ [0008] - describes the system matching documents to a master list, [0063]  - describes the system matching invoices to a list of invoices [which is considered to be functionally equivalent to a super invoice table for the purpose of examination] based on features from multiple invoices and [0083] - describes the system using data structures such as tables) identifying a respective invoice of the invoice table, and a total in a second cell of the at least one row, the total comprising a sum of invoices identified in the tuple of multiple identifiers, the second cell located within an additional column specific to the super invoice table relative to the invoice table (These claim limitations describing the location and composition of data in a cell or cells of a table without additional limitations showing a function of the invention of the instant application that resulted in said location and composition of data in said cell or cells of a table is non-functional descriptive material and is not patentable.  For example, it is noted that these limitations state a total comprising a sum of invoices, however, there is no calculation step showing a function of generating said total.), (See Holtham ¶ [0063]  - describes the system matching invoices/ receipts to bank statements/ credit card statements and [0065-0069] - describes the system determining a match [of an invoice/ receipt to a bank/ credit card statement] from the highest score [feature vector] out of all of the other possible matches based on features/ parameters such as a total, date and vendor, thereby showing a singular match);
providing a set of (See Holtham ¶ [0063]  - describes the system considering receipts as functionally equivalent to invoices and credit card statements as functionally equivalent to bank statements and [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities such as a total, date and vendor);
for each invoices in the invoice table, and a feature vector being provided based on feature descriptors of the set of (See Holtham ¶ [0035]  - describes the system using operators to derive data from vectors, [0063] - describes the system matching multiple invoices to a bank statement based on data features such as invoice total, invoice date, invoicing company name, invoice number, and invoice currency and [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities such as a total, date and vendor through vector analysis), the operator being selected from a plurality of operators based on a data type of the (See Holtham ¶ [0035-0037] - describes the system using restriction or prolongation operators based on the scale of inputs [vectors] and [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities such as a total, date and vendor through vector analysis), the feature descriptor comprising an aggregation enabling matching in an event that data of the (As the specification of the instant application defines aggregation through functions including averaging, see Holtham ¶ [0035-0037] - describes the system using averaging and [0071] - describes the system generating a ranked list of candidates when there are multiple possibilities of a match of attributes (total, date and vendor) extracted from a receipt [invoice] to be paired with a statement as described above regarding ¶ [0063]);  
inputting the feature vector to a machine learning (ML) model that processes the feature vector to determine a probability of a match between the bank statement, and a (See Holtham ¶ [0063] - describes the system using a machine learning model to match invoices/ receipts to a bank or credit card statement and [0065-0069] - describes the system providing a probability of a match/ pair of a receipt to a credit card statement is correct based on features/ parameters/ modalities such as a total, date and vendor); and 
(See Holtham ¶ [0063] - describes the system using a machine learning model to match invoices/ receipts to a bank or credit card statement and [0065-0069] - describes the system providing a probability that a match/ pair of a receipt [invoice] to a credit card [bank] statement is correct [a match] when a candidate match has the highest score [probability] among all the other possible matches ).
While Holtham teaches a machine learning based system for matching various data points from invoices and lists of invoices to bank statements using features from said data points, Holtham does not explicitly teach using a super invoice table that is based on multiple invoices enumerated in distinct rows of an invoice table.  This is taught by Leavitt (See Fig. 4 (330) - shows a table of data comprising an account number and a net payment amount, wherein said amount is the sum of the amounts due of two distinct invoices as shown by (340)).  
While Holtham teaches organizing data in known data structures such as lists and tables, Holtham does not explicitly teach that said data is in rows or columns. This is taught by Leavitt (See Fig. 4 and 6 - shows a table of data, wherein said data is arranged in columns and rows).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a summary table of rows and columns of data that has been aggregated in a system that aggregates data, thereby further enhancing the accuracy and efficiency of said system.
While Holtham teaches determining correct matches of data points between invoices and bank statements, Holtham does not explicitly teach outputting a binary output representing one of a match and no match.  This is taught by Avagyan (See Col. 15 line 56-67 - describes system matching paired name features based on a discrete match or mismatch, which is considered a binary function for the purpose of examination).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a determination of a data match or no match in a system that matches data, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 2, 9 and 16, modified Holtham teaches:
The method/ non-transitory computer-readable storage medium/ system of claim 1,8,15, wherein the feature descriptor is provided based on an aggregation function over an output of the operator (As the specification of the instant application defines aggregation through functions including averaging, see Holtham ¶ [0035-0037] - describes the system using averaging, [0063] - describes the system matching multiple invoices to a bank statement based on data features such as invoice total, invoice date, invoicing company name, invoice number, and invoice currency and [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities such as a total, date and vendor through vector analysis and [0071] - describes the system generating a ranked list of candidates when there are multiple possibilities of a match of attributes (total, date and vendor) extracted from a receipt [invoice] to be paired with a statement as described above regarding ¶ [0063]).
Regarding Claim 3, 10 and 17, modified Holtham teaches:
The method/ non-transitory computer-readable storage medium/ system of claim 1,8,15, wherein the feature descriptor is provided from an encoder that corresponds to the modality (See Holtham ¶ [0024] - describes the system encoding data, [0063] - describes the system matching multiple invoices to a bank statement based on data features such as invoice total, invoice date, invoicing company name, invoice number, and invoice currency and [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities such as a total, date and vendor through vector analysis).
Regarding Claim 4, 11 and 18, modified Holtham teaches:
The method/ non-transitory computer-readable storage medium/ system of claim 1,8,15, wherein the set of modalities comprises strings, numbers, categories, dates (See Holtham ¶ [0063] - describes the system matching invoices to a bank statement based on data features such as invoice total [numbers], invoice date [dates], invoicing company name [strings or descriptive text], invoice number [numbers], and invoice currency and as the specification of the instant application uses categories to determine a degree of matching between an invoice and a bank statement, see ¶ [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities such as a total, date and vendor through vector analysis, thereby scoring the match between said invoice and said bank statement, wherein said score is a degree of said match).
Regarding Claim 5, 12 and 19, modified Holtham teaches:
The method/ non-transitory computer-readable storage medium/ system of claim 1,8,15, wherein a type of the operator for a (See Holtham ¶ [0035-0037] - describes the system using restriction or prolongation operators based on the scale of inputs [vectors] and [0065-0069] - describes the system determining a match/ pair of a receipt to a credit card statement based on features/ parameters/ modalities [type] such as a total, date and vendor through vector analysis and [0083] - describes the system using data structures such as tables).
While Holtham teaches the use of operators to pair like types of data that may be in table form, Holtham does not explicitly teach paired types of data are arranged in columns.  This is taught by Leavitt (See Fig. 4 and 6 - shows a table of data, wherein said data is arranged in columns and rows).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a summary table of rows and columns of data that has been aggregated in a system that aggregates data, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 6, 13 and 20, modified Holtham teaches:
The method/ non-transitory computer-readable storage medium/ system of claim 1,8,15, wherein the operator is a binary operator (As the specification of the instant application lists examples of binary operator as “DIFF”, among other examples, and appears to mean differentiable, which is understood to mean differential for the purpose of examination, therefore see Holtham ¶ [0033-0037] - describes the system using differential operators).
Regarding Claim 7 and 14, modified Holtham teaches:
While Holtham teaches the method/ non-transitory computer-readable storage medium of claim 1,8, Holtham does not explicitly teach wherein the super invoice table is generated from an invoice table by merging data of multiple rows of the invoice table to provide the at least one row of the super invoice table.  This is taught by Leavitt (See Fig. 4 (330) - shows a table of data comprising an account number and a net payment amount [super invoice table] in a row of said table, wherein said amount is the sum of the amounts due of two distinct invoices listed in their own respective rows as shown by (340)).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a summary table of rows and columns of data that has been aggregated in a system that aggregates data, thereby further enhancing the accuracy and efficiency of said system.


Response to Remarks
Appellant’s arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to the appellant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Leavitt and Avagyan in the invention of Holtham, as a whole.  
As new grounds of rejection are shown above regarding claims 1-20, all of the appellant’s arguments regarding the prosecution of the previous rejection and prior art references of Li, Cooper and Cloud TV are moot as Li, Cooper and Cloud TV are no longer relied on as prior art.  The appellant is reminded that the citation of Holtham, Leavitt and Avagyan needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687